Name: Commission Regulation (EEC) No 143/87 of 20 January 1987 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy;  plant product
 Date Published: nan

 21 . 1 . 87 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EEC) No 143/87 of 20 January 1987 on the supply of common wheat to the People's Republic of Bangladesh as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 23 October 1985 on the supply of food aid to Bangladesh, the Commission allo ­ cated to the latter country 70 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 0 ; Whereas, in light of the special requirements inherent in this operation, provision should be made for it to be carried out at the cif ex-ship stage and to define the obli ­ gations that result therefrom for the successful tenderer ; whereas, moreover, in light of the specific nature of the terms and conditions to be respected as regards, in particular, the transport and delivery of the goods to the destination, provision should be made for the designated intervention agency to communicate to each tenderer the clauses that are the subject of the Agreement between the European Economic Community and the recipient country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 1974/80 and under the conditions laid down in Annex I, save as otherwise provided in the special provisions of this Regulation . Article 2 By way of derogation from Article 13 of Regulation (EEC) No 1974/80, the operation shall be carried out at the cif ex-ship stage, under the following conditions : 1 . The successful tenderer shall arrange at his own expense for transport by the fastest sea route from the port of shipment specified in his tender to the ports of destination specified in the notice of invitation to tender. However, at the request of the successful tenderer accompanied by the appropriate supporting documents, the Commission may authorize the port of shipment to be changed. The successful tenderer shall transport the goods by sea in vessels listed in the larger classes in internation ­ ally recognized classification registers and meeting all the health requirements for the transport of foodstuffs . He shall send the intervention agency responsible for payment an attestation that the chartered vessel meets the abovementioned health and classification require ­ ments. 2. The successful tenderer shall take out a marine insurance policy endorsed to the order of the recipient covering all risks of carriage and, where appropriate, of transhipment, including all cases of non-delivery and loss, without exclusion of particular average. This insurance policy shall be taken out for at least the amount of the tender increased by the value of the product determined in accordance with the following subparagraph . The contract shall include a clause whereby, in the event of loss or deterioration of the goods, the insurer is to pay the intervention agency responsible for payment compensation related to the value of the product, namely the intervention price applicable on the date of taking delivery of the quantity in question. 3. The successful tenderer shall communicate to the recipient, the abovementioned intervention agency and the Commission, as soon as they come to his knowledge, the name of the vessel and its flag, the loading date, the expected date of arrival at the port of discarge and any incident occurring during carriage of the goods. The successful tenderer shall stipulate in the transport document that the captain must advise the recipient at least 72 hours in advance of the date of arrival at the port of discharge. HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No ( ») OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29. (4) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 19/6 Official Journal of the European Communities 21 . 1 . 87 4. The successful tenderer shall be responsible for the costs arising from placing the goods on board the vessel in the port of shipment and shall bear the mari ­ time freight charges. The successful tenderer shall not be responsible for the unloading charges at the port of discharge. Any demurrage shall neither be charged nor credited to the successful tenderer. 5 . The successful tenderer shall furnish the recipient without delay, where appropriate through the Commis ­ sion delegate to the recipient country specified in Annex I, with :  the bill of lading for the port of destination speci ­ fied,  the charter party or other equivalent document indicating, in particular, the laytime and the par ­ ticulars of the vessel or vessels,  the attestation of inspection for conformity referred to in Article 15 of Regulation (EEC) No 1974/80,  the attestation that the vessel meets the require ­ ments laid down in point 1 . 6. The successful tenderer shall bear all the risks, in par ­ ticular of loss or deterioration of the goods, until they have effectively passed the ship's rail at the port of shipment. Article 3 The intervention agency specified in Annex I shall make available to tenderers the specific clauses concerning, in particular, the chartering of the means of transport, trans ­ port and discharge at destination set out in the exchange of letters on the measures in question between the Euro ­ pean Economic Community and the recipient. The tender submitted shall be deemed to have been drawn up taking account of the charges and constraints resulting from the abovementioned specific clauses. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1987. For the Commission Frans ANDRIESSEN Vice-President 21 . 1 . 87 Official Journal of the European Communities No L 19/7 ANNEX I 1 . Programme : 1986 2. Recipient : Relief and Rehabilitation Division, Ministry of Food, Bangladesh, Secretariat, Dhaka, Bangladesh 3. Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5. Total quantity : 70 000 tonnes 6. Number of lots : 2 (2 x 35 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex : 41 1 475 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 11 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10. Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif  ex-ship 13 . Port of landing : Chittagong and Chalna 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 February 1987 16. Shipment period : 1 to 31 March 1987 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, Mr Joel Fessaguet, Dacca Office, House CES (E) 19, Road 128 , Gulshan, Dacca 12, Tel . 60 05 64/41 18 41 , Telex 642501 CECO-BJ. 2. At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consign ­ ment documents, as well as the details of period, rate and other circumstances concerning ship ­ ment. No L 19/8 Official Journal of the European Communities 21 . 1 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 585 W. KÃ ¶rber Inh. JÃ ¼rgen Boock Lagerei und Spedition Johann-Specht-StraÃ e 5 2420 Eutin 2420 Eutin Lager Nr. 1547 01 1 056 Richard HÃ ¼bsch KG Harniskai 4 Postfach 1828 2390 Flensburg 2390 Flensburg Lager Nr. 1301 01 2 098 Speditions- und Handelsgesellschaft Kock KG Ã sterstraÃ e 37/39 Postfach 1108 2223 Keldorf 2228 Friedrichskoog Lager Nr. 2951 79 7 218 Getreide AG vorm. P. Kruse  Chr. Sieck Friedrich-Voss-StraÃ e 11 Postfach 140 2370 Rendsburg 2340 Kappeln Lager Nr. 2905 06 1 272 Raiffeisen-Hauptgenossenschaft Kiel EG WerftstraÃ e 218 Postfach 1101 2300 Kiel 1 2300 Kiel Lager Nr. 2471 76 1 384 LÃ ¼becker Hafengesellschaft mbH An der Untertrave 16 Postfach 2235 2400 LÃ ¼beck 1 2400 LÃ ¼beck Lager Nr. 1898 01 956 Raiffeisen-Hauptgenossenschaft Kiel EG WerftstraÃ e 218 Postfach 1101 2300 Kiel 1 2300 Kiel Lager Nr. 2471 73 186 Hanssen GmbH &amp; Co. KG Getreide-Futtermittel-Mischfutterwerk IndustriestraÃ e 1 Postfach 1529 2241 Weddingstedt 2225 Schafstedt Lager Nr. 3868 01 20 245 Hansa-Lagerhaus StrÃ ¶h Sc Co. Eversween 11 2102 Hamburg 93 2000 Hamburg Lager Nr. 1104 77 2 12 256 Hansa-Lagerhaus StrÃ ¶h &amp; Co. Eversween 11 2102 Hamburg 93 2000 Hamburg Lager Nr. 1104 77 11 931 Rethe Speicher Erich und Rolf Mackprang Eversween 1 -7 2102 Hamburg 93 ¢ 2000 Hamburg Lager Nr. 2539 76 21 . 1 . 87 Official Journal of the European Communities No L 19/9 Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereco do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem Rudolf L. Rieke &amp; Co.925 3457 Arholzen Lager Nr. 2603 20Lagerhaus- und Speditionsgesellschaft Wallstrafle 24 Postfach 1340 3450 Holzminden 1 436 3000 Hannover 91 Lager Nr. 2580 01 3 158 3000 Hannover 91 Lager Nr. 2580 02 Rhenus AG ZN Hannover FÃ ¶ssestraÃ e 110 Postfach 910960 3000 Hannover 91 Rhenus AG ZN Hannover FÃ ¶ssestraÃ e 110 Postfach 910960 3000 Hannover 91 Union Schiffahrts- und Lagerhausgesellschaft mbH KÃ ¶nigstraÃ e 3 Postfach 6049 3000 Hannover 1 Rhenus AG ZN Hildesheim HafenstraÃ e 32 Postfach 1229 3200 Hildesheim 1 2 039 3000 Hannover 91 Lager Nr. 3399 01 4 255 3200 Hildesheim Lager Nr. 2581 18